DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 6/16/2021. Amendments made to the claims and the Applicant's remarks have been entered and considered. 
Claims 127-131 have been amended.  Claims 1-126 and 132-138 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a voicemail from Raymond Chan (Registration Number 37,484) on August 5, 2021.

The application has been amended as follows: 

In claim 127, line 19, change “to swing between said magnetic gap” to -- to swing between said upper magnetism seal lid and said lower magnetism seal lid of said magnetic gap --; 

In claim 127, line 20, change “the swinging supporting point” to -- a swinging supporting point --.


Allowable Subject Matter
Claims 127-131 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of claims 127-131 is the inclusion of the limitation “wherein said coil framework further comprises an upper coil framework and a lower coil framework, wherein said framework supporting point comprises an upper supporting point arranged at a center of an inner side of said upper coil framework and a lower supporting point arranged at a center of an inner side of said lower coil framework” which is not found in the prior art references in combination with the other elements recited in claim 127.  Claims 128-131 are allowed for their dependence on claim 127.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT E MATES/Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832